      IN THE UNITED STATES DISTRICT COURT OF MARYLAND
              NORTHERN DISTRICT BALTIMORE DIVISION
 SAMUEL GREEN

       PLAINTIFF
                                               CIVIL CASE NO.:1:19-cv-01410-ELH
 V.

 AMF BOWLING CENTERS, INC.

       DEFENDANT


            PLAINTIFF’S RESPONSE TO DEFENDANT’S COUNSEL
                  MOTION FOR A PROTECTIVE ORDER

      NOW COMES, Samuel Green, (hereinafter referred as the “Plaintiff”), by

and through his undersigned counsel, and responds to the Defendant’s Counsel

Motion for Protective Order To Prevent Plaintiff’s Counsel from having the Md. Civ

Rule 104.7 Discovery Conference transcribed by a court reporter (the “Motion”) and

for reasons state:

      1.     Since November 26, 2019, the parties have been engaged in a dispute

regarding Defendant’s discovery responses. See Exhibit A.

      2.     The crux of the dispute involved the Defendant’s deficient answers to

discovery and the parties desire to depose witnesses, including experts.

      3.     After a substantial period of time without any proposed dates from

Defendant, Plaintiff, on January 1, 2020, noted the depositions of the Corporate

Designee for Defendant and Anita Manion, General Manager for Defendant.

                                         1
           4.        It was necessary to note the dates after waiting over forty(40) days,

because the February 25, 2020, discovery deadline is fast approaching, and Plaintiff

needs adequate time to prepare his case.

           5.        Defense Counsel strenuously objected to the Deposition dates, stating,

albeit vaguely, that she was not available and requested that undersigned counsels’

meet and confer to prevent the filing of the instant motion. It is important to note, as

of this writing, Defense Counsel has not provided her client’s availability, nor, has

the Defendant supplemented discovery responses as outlined in the November 26,

2019, discovery dispute notice1.

           6.        Undersigned counsel agreed to the conference and advised that the

conference would be transcribed by a court reporter. Defense counsel objected on

the basis that the rules did not permit Plaintiff’s to make a record of the proceedings.

Undersigned counsel noted the objection and advised defense counsel that there was

no rule prohibiting the making of a record at a discovery conference. The instant

Motion for Protective Order followed, prior to undersigned counsel having an

opportunity to respond to defense counsel’s recent correspondence.

           7.        Defense Counsel accuses undersigned counsel of allegedly violating

the spirit of the Maryland Wiretapping and Electronic Surveillance Act


1
    Plaintiff will be filing a Motion to Compel, seeking waiver of the Local Rule 104.7 Conference in light of Defendant’s

dilatory conduct.


                                                             2
(“MWESA”), by having a court reporter present to make a record. The foregoing

statement is without merit and amounts to purposeful hyperbole.

      8.     Defense Counsel argues, without citing any authority, that the

scheduled telephonic conference is not a “formal event”, therefore is not subject to

recording and transcription. Defense Counsel posits that having a court reporter

present would not “foster” open communications” between the parties. Undersigned

counsel is mystified by Defense Counsel’s objection because it is Plaintiff’s position

that having a court reporter present will protect the integrity of the process for all

parties, and will ensure that there is no ambiguity regarding what transpired.

      9.     Despite the arguments espoused by the Defendant, Md. Civ Rule 104.7,

is a [f]ormal discovery rule and therefore is subject to recording and transcription.

Federal Courts have encouraged making records during discovery conferences, and

other proceedings. See Residential Funding Corp. v. DeGeorge Financial, 306 F.3d

99 (2d Cir. 2002)(“We take this opportunity to strongly encourage district courts to

preserve a record of discovery conferences, although there is no requirement that

they do so. We also remind counsel that, in the event a district court ordinarily

chooses not to employ a court reporter or recording device at a discovery conference,

a party may itself undertake to insure that a record of the conference is preserved by

making an appropriate application to the Court or by providing its own court

reporter”). See also In re Kensington Intern. Ltd., 368 F.3d 289 (3d Cir. 2004)( The


                                          3
record taken by a certified court reporter is always the best evidence of what has

been said, what actions have been taken, and what rulings have been made).

Moreover, The Kensington Court also opined that(“the best protection for the

litigants, the bar, and the bench at trial and on appeal is a [v]erbatim record (emphasis

mines)”).

      10.    Defense counsel, and her client’s have been dilatory in providing

deposition dates and answering discovery fully and completely. This has prejudiced

the Plaintiff as he has been unable to adequately prepare his case, and the discovery

deadline is fast approaching. Upon information and belief, Defendant’s are

attempting force Plaintiff to conduct last minute depositions, so that he will be

unable to follow up on evidence discovered or depose additional witnesses.

Defendant is employing a strategy of stratagem, which is improper and a willful

disregard of their discovery obligations.

      11.    Furthermore, Defendant’s will not be prejudiced, since Plaintiff’s

counsel agreed to cover any expenses associated with the court reporter.

      12.    Plaintiff has a right to make a record of the discovery conference to

protect the integrity of the proceedings, and to hold Defendant’s to the

representations made at said conference, especially in light to the conduct described

above.




                                            4
      WHEREFORE, Plaintiff respectfully request that the Honorable Court deny

the relief sought and for such other and further relief as may be deemed just and

proper.

                               Respectfully Submitted,

                               /s/ Kim Parker
                               ____________________________
                               Kim Parker, Esq.
                               Fed. Bar No.:23894
                               THE LAW OFFICES OF KIM PARKER, P.A.
                               2123 Maryland Avenue
                               Baltimore, Maryland 21218
                               O: 410-234-2621
                               F: 410-234-2612
                               E: kp@kimparkerlaw.com

                               Jessie Lyons Crawford, Esq.
                               Fed. Bar No.:68788
                               THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
                               2601 Maryland Avenue
                               Baltimore, Maryland 21218
                               O: 410-662-1230
                               F: 410-662-1238
                               E: attorneyjlcrawford@verizon.net

                               COUNSEL FOR PLAINTIFF




                                        5
                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that Plaintiff Response to Motion for Protective Order

was served via the Courts ECF filing system on this 8th day of January 2020, to:

      BRIGITTE SMITH, ESQUIRE
      WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
      500 East Pratt Street, Suite 600
      Baltimore, Maryland 21202
      Counsel for Defendant


                                      /s/ Kim Parker
                                      _______________________
                                      Kim Parker, Esquire




                                        6
